Name: Council Regulation (EEC) No 1606/86 of 26 May 1986 opening, allocating and providing for the administration of a Community tariff quota for concentrated pear juice falling within subheading ex 20.07 A II of the Common Customs Tariff and originating in Austria
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 28 . 5 . 86 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1606/86 of 26 May 1986 opening, allocating and providing for the administration of a Community tariff quota for concentrated pear juice falling within subheading ex 20.07 A II of the Common Customs Tariff and originating in Austria determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admin ­ istration of shares allocated to that economic union may be carried out by any of its members, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty estbablishing the European Economic Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the proposal from the Commission , Whereas an agreement between the European Economic Community and the Republic of Austria was concluded on 22 July 1972 ; whereas, following the accession of Spain and Portugal to the Community, a supplementary protocol is to be signed in the near future ; whereas, pending the entry into force of this protocol, Council Regulation (EEC) No 774/86 (') laid down the trade arran ­ gements for agricultural products with Austria in parti ­ cular ; Whereas Regulation (EEC) No 774/86 provides for the opening of a 2 000 hectolitres Community tariff quota to run from 1 March 1986 at a reduced rate of duty for concentrated pear juice, originating in Austria ; whereas, therefore, the tariff quota in question should be opened for the period 1 March to 31 December 1986 ; whereas, in the absence of a 1prorata temporis ' clause, the proposed annual quota volume should be opened for the period under consideration ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the said quota and the application, without interruption , of the rate laid down for that quota to all imports of the product concerned into all Member States until the quota has been used up ; whereas, however, since th £ quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be Article 1 1 . Until 31 December 1986 the Common Customs Tariff duty for concentrated pear juice falling within subheading ex 20.07 A II and originating in Austria, shall be suspended at 30 % within the limit of a 2 000 hectoli ­ ters Community tariff quota without prejudice, where appropriate, to the normally applicable duty. Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall shall apply customs duties calculated in accordance with the relevant provisions laid down by the 1986 Act of Accession . The Protocol on the definition of the concept of origina ­ ting products and on methods of administrative coopera ­ tion , annexed to the Agreement between the European Economic Community and the Republic of Austria, shall apply. 2 . If an importer notifies imminent import of the product in question in an Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount correspon ­ ding to its requirements to the estent that the available balance of the reserve so permits. 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period.(' OJ No L 56, 1 . 3 . 1986, p. 113 . No L 142/2 Official Journal of the European Communities 28 . 5. 86 Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all approriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1986. For the Council The President G. BRAKS